Kekwikt, J.
1. Tbe evidence, but not the charge, is preserved in a bill of exceptions. It is claimed on the part of the plaintiff that the court abused its discretion in setting aside the verdict and granting a new trial, and.that the evidence fully supports the verdict. There is evidence strongly tending to show that the note was without consideration and never delivered. It is apparent from, the order made by the judge below in granting the new trial that he was of the opinion that the verdict was contrary to the evidence. Under such circumstances the lower court had the right in its discretion to grant a new trial, and we cannot see that such discretion was abused. Such action will not be disturbed unless it clearly appears that there was an abuse of discretion. Eggen v. Fox, 124 Wis. 534, 102 N. W. 1054; R. Connor Co. v. Goodwillie, 120 Wis. 603, 98 N. W. 528.
2. Error is assigned because of failure to order costs paid as condition of new trial. It.is claimed by counsel for respondent that matter of costs on motion for new trial is within the discretion of the trial court. The trial court has some discretion in the matter, but where a new trial is ordered on the ground that the verdict is contrary to the evidence this court has held that a new trial should be granted only on terms. Becker v. Holm, 100 Wis. 281, 75 N. W. 999; Wolfgram v. Schoepke, 123 Wis. 19, 100 N. W. 1054; R. Connor Co. v. Goodwillie, supra. On the record before us we hold that the new trial was granted because the verdict was contrary to the evidence, and therefore reasonable terms should have been imposed as a condition thereof. Becker v. Holm, supra; Wolfgram v. Schoepke, supra. There is nothing in the record indicating that the court regarded the verdict perverse.
By the Gourt. — The order is reversed, and the cause remanded with instructions to the court'below to embody in the order granting new trial the payment of reasonable terms by defendant as a condition.